     Case 3:20-cv-00231-RDM-MCC Document 40 Filed 06/16/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEANNE HAMILL,                               :      CIV NO. 3:20-CV-231
                                             :
             Plaintiff,                      :      (Judge Mariani)
                                             :
v.                                           :      (Magistrate Judge Carlson)
                                             :
TWIN CEDARS SENIOR LIVING,                   :
LLC, et al.,                                 :
                                             :
             Defendants.                     :


                           MEMORANDUM ORDER

      I.     Factual Background

      This is a wrongful death-survivor action brought by Jeanne Hamill, who

alleges that her spouse, Eugene Hamill, died as a result of neglect and negligence by

the defendants. Specifically, Mrs. Hamill alleges that the defendants put in motion a

series of events which led to her spouse’s death when they peremptorily discharged

Mr. Hamill, an elderly man who suffered from multiple disabling medical

conditions, from their facility without proper medical support and sent him

unescorted on a one-way Uber trip to his family. According to Hamill’s complaint:

      In connection with this incident, Twin Cedars’ license was revoked on
      December 20, 2018 for violating 55 Pa. Code § 2600.42(b), which
      states, in pertinent part, “a resident may not be neglected, intimidated,
      physically, or verbally abused, mistreated, subjected to corporal
      punishment, or disciplined in any way.”


                                         1
     Case 3:20-cv-00231-RDM-MCC Document 40 Filed 06/16/20 Page 2 of 7




(Doc. 1, ¶ 7).

      This case comes before us for consideration of a motion to quash a subpoena

issued by the plaintiff and served upon the Pike County Area Agency on Aging

(“Pike County”), an agency that allegedly played some role in the investigation into

Eugene Hamill’s discharge from this facility. (Doc. 25). That subpoena sought all

agency records relating to Mr. Hamill. For its part, Pike County cites relevance and

overbreadth concerns, as well as state statutory considerations regarding the

confidentiality of agency records, as grounds to quash this subpoena.

      Thus, in considering this motion to quash, we must reconcile litigants’

discovery needs with the legitimate state law privacy concerns that have led the Pike

County Area Agency on Aging to file this motion to quash. Upon consideration of

the parties’ positions, for the reasons set forth below, we find that the plaintiff has

sufficiently established the relevance of the information sought from the Pike

County Area Agency on Aging to warrant an in camera review of these records. We

also believe that any concerns regarding confidentiality, relevance, and overbreadth

that the parties may have relating to the release of these documents can be resolved

by the court through this in camera review. Accordingly, the motion to quash will

be granted, in part, and denied, in part, and Pike County will be directed to provide

the records in its possession, custody, and control to the court for our in camera

review prior to release of this information.

                                          2
     Case 3:20-cv-00231-RDM-MCC Document 40 Filed 06/16/20 Page 3 of 7




      II.    Discussion

      Several basic guiding principles inform our resolution of this discovery

dispute. At the outset, “Rule 45 of the Federal Rules of Civil Procedure establishes

the rules for discovery directed to individuals and entities that are not parties to the

underlying lawsuit. Fed. R. Civ. P. 45. A subpoena under Rule 45 ‘must fall within

the scope of proper discovery under Fed. R. Civ. P. 26(b)(1).’ ” First Sealord Sur. v.

Durkin & Devries Ins. Agency, 918 F. Supp. 2d 362, 382 (E.D. Pa. 2013) (quoting

OMS Invs., Inc. v. Lebanon Seaboard Corp., No. 08–2681, 2008 WL 4952445, at

*2 (D.N.J. Nov. 18, 2008)). Rule 45 also confers broad enforcement powers upon

the court to ensure compliance with subpoenas while avoiding unfair prejudice to

persons who are the subject of a subpoena’s commands. In this regard, it is well

settled that decisions on matters pertaining to subpoena compliance rest in the sound

discretion of the trial court and will not be disturbed absent a showing of an abuse

of that discretion. R.J. Reynolds Tobacco v. Philip Morris Inc, 29 F. App’x 880, 881

(3d Cir. 2002). This far-reaching discretion extends to decisions regarding how to

enforce compliance with subpoenas, where “[i]t is well-established that the scope

and conduct of discovery are within the sound discretion of the trial court.”

Coleman-Hill v. Governor Mifflin School Dist, 271 F.R.D. 549, 552 (E.D. Pa. 2010)

(quoting Guinan v. A.I. duPont Hosp. for Children, No. 08–228, 2008 WL 938874,




                                           3
     Case 3:20-cv-00231-RDM-MCC Document 40 Filed 06/16/20 Page 4 of 7




at *1 (E.D. Pa. Apr. 7, 2008); Marroquin–Manriquez v. INS, 699 F.2d 129, 134 (3d

Cir. 1983)) (internal quotations omitted).

      This broad discretion, however, is guided by certain general principles. At the

outset, when considering a motion to quash or modify a subpoena, we are enjoined

to keep in mind that the reach of a subpoena is defined by the proper scope of

discovery in civil litigation. As one court aptly observed:

      Rule 45(c)(3)(A) of the Federal Rules of Civil Procedure authorizes a
      court to quash or modify a subpoena that subjects a person to undue
      burden. Fed. R. Civ. P. 45(c)(3)(A)(iv), 28 U.S.C. (1994); see
      Composition Roofers Union Local 30 Welfare Trust Fund v. Graveley
      Roofing Enter., 160 F.R.D. 70, 72 (E.D. Pa. 1995) (Joyner, J.) (stating
      same). Accordingly, a court may quash or modify a subpoena if it finds
      that the movant has met the heavy burden of establishing that
      compliance with the subpoena would be “unreasonable and
      oppressive.” Id. (citing Heat & Control, Inc. v. Hester Indus., 785 F.2d
      1017, 1023 (Fed. Cir. 1986)). [However, when assessing a motion to
      quash we must also consider the fact that] Rule 26(b)(1) provides that
      discovery need not be confined to matters of admissible evidence but
      may encompass that which “appears reasonably calculated to lead to
      the discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1).

Wright v. Montgomery County, No. 96-4597, 1998 WL 848107, *2 (E.D. Pa. Dec.

4, 1998). Thus, in ruling upon objections to a subpoena, “this court is required to

apply the balancing standards-relevance, need, confidentiality and harm. And even

if the information sought is relevant, discovery is not allowed where no need is

shown, or where compliance is unduly burdensome, or where the potential harm

caused by production outweighs the benefit.” Mannington Mills, Inc. v. Armstrong

World Indus., Inc., 206 F.R.D. 525, 529 (D. Del. 2002). The court’s evaluation of a
                                             4
     Case 3:20-cv-00231-RDM-MCC Document 40 Filed 06/16/20 Page 5 of 7




motion to quash a Rule 45 subpoena is also governed by shifting burdens of proof

and persuasion. Accordingly, “the subpoenaing party bears the initial burden to

establish the relevance of the material sought, and then the burden shifts to the

subpoenaed party to demonstrate that the subpoena seeks privileged or otherwise

protected material under Rule 45.” L.W. v. Lackawanna Cty., Pa., No. 3:14-CV-

1610, 2015 WL 1499865, at *1 (M.D. Pa. Apr. 1, 2015) (citing In re Domestic

Drywall Antitrust Litig., 300 F.R.D. 234 (E.D. Pa. 2014)).

      When we are considering state agency records, like those at issue here,

additional considerations must be taken into account. Such records are, by state

statute, cloaked in some measure of confidentiality. In many settings, federal and

state courts have recognized the important privacy interests fostered and protected

by state law, and have therefore analyzed subpoena requests by considering whether

the parties have fully complied with state confidentiality laws. See L.W., 2015 WL

1499865, at *1 (discussing V.B.T. v. Family Servs. of W. Pennsylvania, 705 A.2d

1325, 1327 (Pa. Super. 1998), aff’d sub nom. V.B.T. v. Family Servs. of W.

Pennsylvania, 728 A.2d 953 (1999) and S.M. by R.M. v. Children & Youth Servs.

of Delaware Cty., 686 A.2d 872, 877 (Pa. Commw. 1996)).

      On this score, the parties direct our attention to the provisions of

Pennsylvania’s Administrative Code, which provide, in pertinent part that:

      Information in a protective services case record may not be disclosed,
      except as provided in this section.
                                        5
     Case 3:20-cv-00231-RDM-MCC Document 40 Filed 06/16/20 Page 6 of 7




      (1) Information may be disclosed to a court of competent jurisdiction
          or under a court order. The protective service agency shall disclose
          case record information for the purpose of in camera review by the
          court.

6 Pa. Code § 15.105.

      Guided by these legal benchmarks, at the outset we find that plaintiff’s

counsel has adequately explained the potential relevance of the subpoenaed

information to the claims that lie at the heart of this lawsuit concerning whether Twin

Cedars neglected, mistreated, or abused Mr. Hamill at the time of his sudden

discharge from that facility. The results of any investigation, inquiry, or reports

regarding this incident which is alleged to have led to the revocation of the facility’s

license would have obvious relevance in this case. Therefore, the threshold showing

of relevance is met here by the plaintiff.

      As we understand it, one of Pike County’s principal concerns may be the

confidentiality requirements of state law, as well as the breadth of the subpoena

which sought all records pertaining to Mr. Hamill. We can address both of these

concerns through the simple expedient of ordering that the subpoenaed documents

be provided to the court for its in camera review prior to any release to the plaintiff.

Following this path ensures adherence to state law, which authorizes release of

documents pursuant to court order for an in camera review. This review also will

address any lingering overbreadth and relevance reservations by ensuring that only

                                             6
       Case 3:20-cv-00231-RDM-MCC Document 40 Filed 06/16/20 Page 7 of 7




relevant agency records are released to the plaintiff following our review.

Accordingly, this is the course we will chart in the instant case.

        An appropriate order follows:

III.    Order

        For the reasons set forth in the accompanying Memorandum, IT IS

ORDERED that the Pike County Area Agency on Aging motion to quash the

subpoena served upon it (Doc. 25), is GRANTED, in part, and DENIED, in part, in

that on or before June 30, 2020, the Pike County Area Agency on Aging will

produce for the court’s in camera inspection all responsive subpoenaed documents

in its possession custody and control. The court will then conduct an in camera

review of these records in order to determine what records, if any, are relevant and

subject to release. Upon making such findings we will order the release of those

relevant records which may exist.

        So ordered this 16th day of June 2020.



                                                 S/ Martin C. Carlson
                                                 Martin C. Carlson
                                                 United States Magistrate Judge




                                          7
